     Case: 4:19-cr-00501-RLW Doc. #: 78 Filed: 12/28/20 Page: 1 of 2 PageID #: 162




                             IN THE TINITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION


 UNITED STATES OF AMERICA                                        )
                                                                 )
         Plaintifl                                               )
                                                                 )
 V                                                               ) No. 4:19 CR 501 RLW
                                                                 )
 MIKAYO WEBB                                                     )
                                                                 )
         Defendant.                                              )



                                    WAIVER      OF'                  CE

        COMES NOW defendant, Mikayo Webb, through her attorney, William Marsh, Assistant Federal

Public Defender, and waives her right to appear in person for sentencing in this cause. She and counsel

have discussed her right to present herself for sentencing in person, and Ms. Webb asserts that she wishes

to proceed remotely



                                                                                           lc la z,t,t'
                                                                                       oate:/L'ZJ'//,[({


                                             Respectfully submitted,

                                             /s/ William T. Marsh
                                             William T. Marsh, No. 60906 MO
                                             Assistant Federal Public Defender
                                             1010 Market Street, Suite 200
                                             St. Louis, Missouri 63101
                                             Telephone: 3 14-241 -1255
                                             Fax: 314-241-3177
                                             E-Mail : William_Marsh@fd. ore

                                             Attorney for Defendant
   Case: 4:19-cr-00501-RLW Doc. #: 78 Filed: 12/28/20 Page: 2 of 2 PageID #: 163




                                   CERTIFICATE OF SERVICE

                         December 28
I hereby certify that on                    2020,the foregoing was filed electronically with the Clerk of
the Court to be served by operation of the Court's electronic filing system upon Edward Dowd, Assistant
United States Attomey.



                                            lsl William Marsh
                                            William Marsh
                                            Assistant Federal Public Defender
